       Case 5:20-cv-00081-RV-MJF Document 4 Filed 04/21/20 Page 1 of 2



                                                                              Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION

JOHN W. BENNETT,

              Petitioner,

v.                                                  Case No. 5:20-cv-81-RV-MJF

DEPARTMENT OF CHILDREN AND
FAMILIES

and

CHRISTINA DRAKE,

          Respondents.
_____________________________________/

                                    ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated March 20, 2020. (Doc. 3). The Petitioner was provided

a copy of the Report and Recommendation and was afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). No objections

have been filed.

      Having considered the Report and Recommendation, I conclude that it should

be adopted.
          Case 5:20-cv-00081-RV-MJF Document 4 Filed 04/21/20 Page 2 of 2



                                                                                 Page 2 of 2


         Accordingly, it is ORDERED:

         1.       The Magistrate Judge’s Report and Recommendation (Doc. 3) is

adopted and incorporated by reference in this Order.

         2.       The petition for writ of habeas corpus (Doc. 1), is DISMISSED for lack

of subject matter jurisdiction.

         3.       A certificate of appealability is DENIED.

         4.       The clerk is directed to close this case file.

         DONE AND ORDERED this 21st day of April, 2020.



                                      /s/ Roger Vinson
                                      ROGER VINSON
                                      SENIOR UNITED STATES DISTRICT JUDGE




Case No. 5:20cv81-RV-MJF
